Case 1:19-cv-18542-NLH-AMD Document 12 Filed 08/13/20 Page 1 of 6 PageID: 111



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    TRUSTEES OF THE NEW JERSEY            1:19-cv-18542-NLH-AMD
    B.A.C. HEALTH FUND, et al.,
                                          MEMORANDUM
                   Plaintiffs,            OPINION & ORDER
          v.

    JPE CONSTRUCTION, INC.,

                   Defendant.


APPEARANCES:

NICOLE MARIE MARIMON
CHARLES R. VIRGINIA, III
VIRGINIA & AMBINDER LLP
40 BROAD STREET
7TH FLOOR
NEW YORK, NY 10004

      On behalf of Plaintiffs

HILLMAN, District Judge

      WHEREAS, pending before the Court is the motion of

Plaintiffs, Trustees of the New Jersey B.A.C. Health Fund, et

al., for default judgment against Defendant, JPE Construction,

Inc., for contractual liquidated damages, statutory interest and

attorneys’ fees and costs incurred by Plaintiffs pursuant to 29

U.S.C. §§ 185(a) and 1132(g)(2); and

      WHEREAS, Section 515 of the Employee Retirement Income

Security Act, 29 U.S.C. § 1145, provides that “[e]very Employer

who is obligated to make contributions to a multiemployer plan .

. . under the terms of a collectively bargained agreement shall
Case 1:19-cv-18542-NLH-AMD Document 12 Filed 08/13/20 Page 2 of 6 PageID: 112



. . . make such contributions in accordance with . . . such

agreement”; and

      WHEREAS, Plaintiffs claim that from June 5, 2019 through

August 2, 2019, employees of JPE performed Covered Work on a

project in Montgomery, New Jersey (“Montgomery Project”), and in

connection with Covered Work performed on the Montgomery

Project, JPE failed to make payment of $5,573.12 in required

contributions to the Funds and of $618.24 in required dues

check-offs to the Union; and

      WHEREAS, even though on October 11, 2019, after this action

was commenced, JPE paid the contributions and dues check-offs

due on the Montgomery Project in the amount of $6,191.36, JPE

failed to do so before the relevant due dates, and JPE is

therefore liable to the Plaintiffs under ERISA for interest,

liquidated damages, and reasonable attorneys’ fees and costs;

and

      WHEREAS, as provided by the Collection Policy, the Funds

calculated interest at the prescribed rate of 10% compounded

annually from the date following the date that each contribution

was due to the Local Funds up to October 11, 2019, the date all

contributions and dues check-offs were paid, which yielded the

amount of $88.86.     Interest was calculated at the prescribed

rate of 15% compounded annually from the date following the date

that each contribution was due to the International Funds up to

                                      2
Case 1:19-cv-18542-NLH-AMD Document 12 Filed 08/13/20 Page 3 of 6 PageID: 113



October 11, 2019, the date all contributions and dues check-offs

were paid which yielded the amount of $27.28. 1         Additionally,

pursuant to the Collection Policy, JPE owes twenty percent of

the principal amount that was due in liquidated damages.            The

liquidated damages due are in the amount of $1,114.62.           JPE also

owes $3,992.50 in attorneys’ fees and costs; and

      WHEREAS, Plaintiffs seek judgment against Defendant in the

amount of $5,223.26; and

      WHEREAS, Defendant was served with Plaintiffs’ complaint on

October 3, 2019; but

      WHEREAS, Defendant failed to file an answer or otherwise

appear, and on December 4, 2019, the Clerk granted Plaintiffs’

request for the entry of default against Defendant pursuant to

Fed. R. Civ. P. 55(a); and

      WHEREAS, because Defendant still has not appeared in this

action, Plaintiffs have filed the instant motion for default

judgment against Defendant pursuant to Fed. R. Civ. P. 55(b);


1The collective bargaining agreement between JPE and the Union
provides that JPE “agrees to be bound by all actions taken by
the Trustees of these Funds pursuant to said Agreements and
Declarations of Trust.” (Docket No. 10 at 7.) Pursuant to the
relevant trust agreements, the Trustees have promulgated a
policy for collection of delinquent contributions (the
“Collection Policy”). The Collection Policy sets forth a 10%
interest rate for the local funds and a 15% interest rate for
the international funds. It also provides that employers shall
also be liable for liquidated damages of twenty percent (20%) of
the amount of delinquent Contributions owing and all attorneys’
fees and costs. (Id.)
                                      3
Case 1:19-cv-18542-NLH-AMD Document 12 Filed 08/13/20 Page 4 of 6 PageID: 114



and

      WHEREAS, although every “well-pled allegation” of the

complaint, except those relating to damages, are deemed

admitted, Comdyne I. Inc. v. Corbin, 908 F.2d 1142, 1149 (3d

Cir. 1990), before entering a default judgment the Court must

decide whether “the unchallenged facts constitute a legitimate

cause of action, since a party in default does not admit mere

conclusions of law,” Chanel, 558 F. Supp. 2d at 535 (citation

omitted); and

      WHEREAS, the decision to enter a default judgment is left

to the Court's discretion, but “‘in exercising its discretion,

the trial court must consider three factors: 1) whether the

plaintiff will be prejudiced if the default is lifted; 2)

whether the defendant has a meritorious defense; and 3) whether

the default was the result of the defendant's culpable

misconduct.’”     International Union of Operating Engineers of

Eastern Pennsylvania and Delaware Benefit Pension Fund v. N.

Abbonizio Contractors, Inc., 134 F. Supp. 3d 862, 865 (E.D. Pa.

2015) (quoting Hritz v. Woma Corp., 732 F.2d 1178, 1182 (3d Cir.

1984)); and

      WHEREAS, with regard to the second two factors, the Court

finds that because Defendant was properly served but has failed

to appear in this action, it is unknown whether Defendant has a

meritorious defense to Plaintiffs’ claims, and the inference is

                                      4
Case 1:19-cv-18542-NLH-AMD Document 12 Filed 08/13/20 Page 5 of 6 PageID: 115



that Defendant’s default was the result of its own culpable

misconduct; and

      WHEREAS, with regard to the first factor, the Court finds

that Plaintiffs will be prejudiced if default judgment is not

entered against Defendant, because under ERISA, a plan is still

required to pay benefits to participants regardless of whether

an employer makes its contributions to the plan, and “[i]f the

plan at issue is part of a multi-employer contribution system,

as here, any delinquent contributions owed by a covered employer

impairs the plan's ability to pay both the beneficiaries of the

delinquent employer as well as employees of companies who have

made their contributions.”       Id. (citing 29 C.F.R. § 2530.200b–2)

(other citation omitted); and

      WHEREAS, if an employer fails to make the contributions as

required by the collective bargaining agreement and § 515, then

the employer is subject to the provisions of Section 502(g)(2)

of ERISA, 29 U.S.C. § 1132(g)(2), which provides for the

mandatory award of the following if a judgment under Section 515

is entered in the Fund's favor:

      (A)   the unpaid contributions,

      (B)   interest on the unpaid contributions,

      (C)   an amount equal to the greater of:

            (i)   interest on the unpaid contributions; or

            (ii) liquidated damages provided for under the plan in

                                      5
Case 1:19-cv-18542-NLH-AMD Document 12 Filed 08/13/20 Page 6 of 6 PageID: 116



            an amount not in excess of 20 percent (or such higher

            percentage as may be permitted under Federal or State

            law) of the amount determined by the Court under

            Subparagraph (a),

      (D)   reasonable attorney's fees and costs of the action, to

            be paid by the Defendant, and

      (E)   such other legal or equitable relief as the court

      deems appropriate; and

      WHEREAS, the Court finds that Plaintiffs have provided

competent documentation to support their demand under 29 U.S.C.

§§ 185(a) and 1132(g)(2) for contractual liquidated damages

($1,114.62), statutory interest ($116.14), and attorneys’ fees

and costs ($3,992.50);

      THEREFORE,

      IT IS on this      13th     day of     August    , 2020

      ORDERED that Plaintiffs’ Motion for Default Judgment [10]

be, and the same hereby is, GRANTED.         An Order of Judgment will

be entered separately.



                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      6
